Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00275-CV

                IN THE INTEREST OF E.J.C., S.R.C., and E.D.C., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00862
                     Honorable Charles E. Montemayor, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs of court are taxed in this appeal.

       SIGNED October 23, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice